Title: From George Washington to Alexander Hamilton, 23 March 1793
From: Washington, George
To: Hamilton, Alexander



United States [Philadelphia] March 23d 1793.

Pay, or cause to be paid to the Secretary of State or to his order, the sum of Thirty nine thousand five hundred Dollars, which, in addition to five hundred Dollars furnished to Colo. Humphreys on the 14th of Augt 1790, will complete the sum of forty thousand Dollars for the third year’s allowance under the Act concerning intercourse with foreign Nations.

Geo: Washington

